           Case 1:18-cv-11900-AJN Document 61
                                           60 Filed 12/01/20
                                                    11/25/20 Page 1 of 2



                                                                                 JACKSON LEWIS P.C.
                                                                                 666 THIRD AVENUE
                                                                                 29TH FLOOR
                                                                                 NEW YORK,12/1/20
                                                                                            NY 10017
                                                                                 TEL 212-545-4000
                                                                                 FAX 212-972-3213
                                                                                 JACKSONLEWIS.COM



DIRECT DIAL: (212) 545-4021
EMAIL ADDRESS: JASON.ZOLDESSY@JACKSONLEWIS.COM


                                                  November 25, 2020

VIA ECF

Hon. Alison J. Nathan, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

                                            Re:   Reyes et al v. Central Park Boathouse, LLC et al
                                                  Case No. 18 Civ. 11900 (AJN)

Dear Judge Nathan:

               We represent Defendants Central Park Boathouse, LLC d/b/a The Loeb Boathouse
Central Park (“The Boathouse”), sued incorrectly herein as “Central Park Boathouse, LLC (d/b/a
The Loeb Boathouse),” Dean Poll, and Michael Amore (collectively “Boathouse Defendants”),
and submit this letter jointly with counsel for Defendant Romeo Quiambao (sued incorrectly herein
as “Ronny Doe”).

               Boathouse Defendants and Defendant Quiambao write to respectfully request that
they be permitted to continue fact discovery during the expert discovery period, which is scheduled
to close on December 26, 2020. The Boathouse Defendants and Defendant Quiambao noticed and
confirmed Plaintiff’s deposition for November 17, 2020. Counsel for Defendants, a court reporter
and an interpreter appeared virtually on that day for Plaintiff’s deposition. Plaintiff and his
counsel, however, failed to appear. After the scheduled start time, we contacted Plaintiff’s counsel
to inquire about his and his client’s whereabouts. Plaintiff’s counsel advised us that he
misunderstood the emails the Parties had previously exchanged – which included, along with the
confirmed date for Plaintiff’s deposition, a number of proposed dates for the depositions of the
Individual Defendants, some of which would require requesting an extension of the fact discovery
deadline – and mistakenly thought that Plaintiff’s deposition was being adjourned. Accordingly,
Boathouse Defendants and Defendant Quiambao request an extension of the fact discovery
deadline.
                SO ORDERED.

             This is the Parties’ sixth request for an extension of the fact discovery deadline.
Your Honor granted the Parties’ prior requests. Plaintiff consents to this request.




                                       12/1/20
            Case 1:18-cv-11900-AJN Document 61
                                            60 Filed 12/01/20
                                                     11/25/20 Page 2 of 2


                                                                     Hon. Alison J. Nathan, U.S.D.J.
                                                                                November 19, 2020
                                                                                             Page 2


                The Parties have conferred and, subject of course to Your Honor granting this
request, have agreed to the following revised schedule for depositions: December 4, 2020 –
Plaintiff’s deposition; December 10, 2020 – Defendant Amore’s deposition; December 16, 2020
– Defendant Quiambao’s deposition; and December 21 or 22, 2020 – Defendant Poll’s deposition.

             The parties remain available for the Status Conference with the Court scheduled for
December 18, 2020, at 3:45 PM. However, if the instant request is granted and the Court prefers
we are amenable to a new date convenient for the Court after the conclusion of discovery.

                  We thank the Court for its consideration in this regard.



                                                        Respectfully submitted,

                                                        JACKSON LEWIS P.C.



                                                        /s/ Jason A. Zoldessy
                                                        Jason A. Zoldessy
                                                        Damon W. Silver


cc: All Counsel (Via ECF)


4826-3646-6899, v. 1
